The defendant, age twenty-two, pleaded guilty to violation of the Uniform State Narcotic Drug Act (General Statutes § 19-246) and was sentenced to the state prison for a term of not less than five nor more than seven years. On March 4, 1961, the police had the defendant under surveillance as a suspected dealer in narcotics. During the evening of that day, they observed the defendant exchange something with another man, but the other man eluded the police before he could be apprehended. The defendant was taken into custody and ten marihuana cigarettes were found in his possession. The defendant first claimed that he found the cigarettes on the street only a short time before his arrest. When it was pointed out to him that it had been raining and the package which they found in his possession was dry, he admitted ownership of the cigarettes and stated that he had been around narcotics for some time and that since 1958 he has used about a dozen cigarettes a week. *Page 19 
Section 19-265 of the General Statutes provides that any person who violates any provision of the narcotic drug act, for the first offense, shall be fined not less than $500 nor more than $3000 and imprisoned not less than five years nor more than ten years, or be both fined and imprisoned. While this was the defendant's first arrest and conviction for a narcotics offense, he freely admitted association with users of narcotics for a considerable period of time and that he had himself regularly used marihuana cigarettes for three years prior to his arrest. Moreover, the defendant has the following criminal record:
October 1, 1954 — Bridgeport, Conn. — breach of peace — fifteen days; probation, six months.
June 4, 1956 — Bridgeport, Conn. — operating a motor vehicle without operator's license; operating unregistered motor vehicle — fined.
March 2, 1957 — Bridgeport, Conn. — theft of goods; exposed for sale — fined.
September 18, 1957 — Bridgeport, Conn. — evading responsibility; faulty equipment — fined and thirty days in jail.
August 4, 1959 — Bridgeport, Conn. — policy playing — fined.
Section 19-246 of the General Statutes, as amended, provides that no person shall manufacture, have under his control, sell, prescribe, dispense, compound, administer to himself or to another person or be addicted to the use of any narcotic drug. The defendant unquestionably possessed and had under his control a narcotic drug in violation of this statute. Under § 19-265, the minimum prison sentence which the court could impose upon the defendant is five years in the state prison. In *Page 20 
the light of the circumstances under which the defendant was apprehended, his conduct following his apprehension, and his continued use of marihuana cigarettes over a long period of time, the sentence imposed by the court is fair and just and must stand.
   The sentence is affirmed.
SHAPIRO, COVELLO and HEALEY, Js., participated in this decision.